           Case 1:08-cr-01244-DLC Document 289 Filed 10/23/20 Page 1 of 5




                   The Law Offices of Steven E. Lynch
                               125 Maiden Lane, Suite 5C
                               New York, New York 10038
                               Telephone: (212) 498-9494
                                  Fax: (212) 498-9320
                               steven@stevenelynch.com


October 23, 2020

The Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007
By ECF

                   Re: United States v. David Christie, et al., S1 08 Cr. 1244 (DLC)

Dear Judge Cote:

        I respectfully request that you modify the 240-month sentence of imprisonment imposed
on Mr. Christie on February 3, 2011 to time served pursuant to United States v. Brooker, --- F.3d
---, (2d Cir. Sept. 25, 2020), 18 U.S.C. § 3582(c)(1)(A), and 28 C.F.R. § 571.61, thereby
permitting his immediate release to ICE custody and repatriation to Jamaica. We move for this
sentence reduction in light of Mr. Christie s obesity, hypertension, his age (54), and general poor
health. Mr. Christie s medical condition and age correlate to a significantly greater risk of a
severe or fatal infection from COVID-19 and constitute “extraordinary and compelling reasons”
to reduce his sentence. As Your Honor has found, any assessment of the appropriate sentence
for Mr. Christie today must factor “the health risks to particularly vulnerable inmates created by
the pandemic.”1

        Procedural History
        David Christie has been in custody since January 15, 2009. On February 21, 2010, a jury
convicted Mr. Christie of conspiracy to distribute in excess of 100 kilograms of marijuana and
five kilograms of cocaine in violation of 21 U.S.C. § 841 (b)(1)(a) and conspiracy to import the
corresponding marijuana and cocaine in violation of 21 U.S.C. §§ 952, 960(b)(1). On February
3, 2011, the Court sentenced Mr. Christie to 240 months of imprisonment. He is currently
serving his sentence at FCI Oakdale I, a low security facility, with a projected release date of
February 26, 2026, approximately sixty-four months from today.

       On April 13, 2020, the BOP determined that Mr. Christie s ICE detainer disqualified him
for home confinement and denied his request to serve the remainder of his sentence from his
home in Jamaica. By letter dated April 14, 2020, Mr. Christie made a pro se application for
compassionate release based on the Covid-19 outbreak in FCI Oakdale I and his susceptibility to

1   United States v. Monzon, 99 Cr. 157 (DLC), Dkt. 492 at 4.
         Case 1:08-cr-01244-DLC Document 289 Filed 10/23/20 Page 2 of 5




a severe infection as a result of his high blood pressure. (Dkt. No. 284). On May 15, 2020, the
Court denied Mr. Christie s motion for home confinement since 18 U.S.C. § 3624(c) grants the
BOP with the sole authority to release an inmate to home confinement.

       On September 21, 2020, I emailed the Warden of FCI Oakdale I, Sekou Ma at, and
requested that Mr. Christie be released pursuant to 18 U.S.C. § 3582(c)(1)(A) and 28 C.F.R. §
571.61. More than thirty days have elapsed since the request for Mr. Christie s release without a
response from the Warden of FCI Oakdale I. Therefore, Mr. Christie has exhausted his
administrative remedies. 18 U.S.C. § 3582(c)(1)(A).

        M . Ch i ie s Hypertension, Obesity & Overall Poor Health Leave Him Vulnerable
        to a Severe Infection from Covid-19
        After nearly twelve years of incarceration, Mr. Christie finds himself in poor health and is
considered a “chronic care patient” by the BOP. (Dkt. No. 284-4). Of Mr. Christie s many
maladies, his obesity and hypertension most significantly correlate to an elevated risk from a
COVID-19 infection. Mr. Christie s medical records from September 3, 2020 list his height at 70
inches and weight at 270 pounds. His height to weight ratio converts to a Body Mass Index
(BMI) of 38.7, within the range of clinically obese, and approaching the threshold of severe
obesity, defined as a BMI of greater than 40. 2 An analysis of 75 studies on the relationship
between obesity and COVID-19 show a greater than 46 percent increase in the hospitalization
and a 48 percent increase in deaths of obese patients with COVID-19.3

        BOP medical records indicate that Mr. Christie was first diagnosed with hypertension in
February of 2016. He is currently prescribed a 25mg daily dose of hydrochlorothiazide, a
diuretic that removes water and sodium to lower blood pressure, and two 25mg daily doses of
metoprolol, a beta blocker causing the heart to beat slower with less force. According to the
most recent guidelines, patients with blood pressure consistently at 130/80 mm Hg or higher
meet the criteria for hypertension. 4 Mr. Christie s BOP medical records indicate that his blood
pressure was 110/65 on September 3, 2020, declining from 140/88 on May 7, 2020, but has been
as high as 148/84 on December 26, 2019. Of the patients hospitalized in the New York area for
COVID-19, 94 percent reported a chronic health problem, including the two most prevalent
conditions hypertension (56.6 percent) and obesity (41.7 percent). 5


2 See, Overweight, Obesity, and Severe Obesity, Centers for Disease Control and Prevention
available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html#obesity (last visited October 23, 2020).
3 See, Barry M. Popkin et al. Indi id als ith obesit and COVID 19: A global perspecti e on

the epidemiology and biological relationships, Obesity Reviews (Vol. 21, Iss. 11 Nov. 2020)
available at https://onlinelibrary.wiley.com/doi/10.1111/obr.13128 (last visited October 23,
2020).
4 See e.g Understanding Blood Pressure Readings, American Heart Association, available at

https://www.heart.org/en/health-topics/high-blood-pressure/understanding-blood-pressure-
readings) (last visited October 23, 2020).
5
   See, Safiya Richardson, MD et al., Presenting Characteristics, Comorbidities, and Outcomes
Among 5700 Patients Hospitalized With COVID-19 in the New York City Area, JAMA (April 22,
2020) available at https://jamanetwork.com/journals/jama/fullarticle/2765184 (last visited
October 23, 2020).
         Case 1:08-cr-01244-DLC Document 289 Filed 10/23/20 Page 3 of 5




        While Mr. Christie s most recent medical records show a lower blood pressure level,
there is concern that the medications prescribed to achieve the decrease in his blood pressure
may increase his risk to COVID-19. Diuretics and beta blockers, like hydrochlorothiazide and
metoprolol, affect the angiotensin converting enzyme (ACE) 2 that “acts as the receptor for
SARS-COV-2 to enter into the cells…[a]s a result angiotensin receptor blockers (ARBs) and
ACE 2 inhibitors have been at the center of attention during the present epidemic.” 6

        According to BOP medical records, Mr. Christie frequently suffers from hemorrhoids. 7
His venous insufficiency requires him to wear a compression garment on his leg to compensate
for his circulatory system s inability to properly pump blood throughout his body. Id. A
sebaceous cyst grows on his groin. Id. The pulp of his teeth is dying. Id. He has a hole in his
molar. Id. For unspecified reasons, his lungs do not fully expand. Id. The BOP granted and
later revoked Mr. Christie s request for an assignment to a lower bunk after side effects from
medication made him unfit to climb to the top bunk. We respectfully submit that Mr. Christie s
poor health collectively, and his hypertension and obesity specifically, during the COVID-19
pandemic constitute “extraordinary and compelling reasons” within the meaning of 18 U.S.C. §
3582(c)(1)(A)(i) to reduce his sentence to the approximately 141 months of imprisonment that he
has already served.

        Judges in this district have granted motions for sentence reductions under 18 U.S.C. §
3582(c)(1)(A) during the pandemic for defendants ailing from similar health problems. See e.g.
United States v. Anderson, 16 Cr. 824 (JMF), Dkt. 83 (granting compassionate release for non-
violent drug offense for defendant with severe obesity who served two thirds of an eighty-four-
month sentence); United States v. Louis Brown, 18 Cr. 390 (PAE), Dkt. 472 (granting
compassionate release for non-violent drug offense for defendant with multiple health problems
including hypertension); United States v. Davies, 18 Cr. 390 (PAE), Dkt. 479 (granting
compassionate release for drug offense for defendant with high blood pressure, hypertension, and
obesity); United States v. Jose Gonzalez, 12 Cr. 326 (JMF), 05 Cr. 1292 (JMF), Dkt. 77 (granting
compassionate release for drug crimes for defendant with chronic hypertension and obesity).

         Mr. Christie Faces a Greater Risk of Infection while Incarcerated in the BOP
         FCI Oakdale ranks among the BOP facilities hardest-hit by COVID-19. It suffered the
first coronavirus death in the federal prison system. 8 Nearly 21 percent of the 949 inmates at FCI
Oakdale tested positive for COVID-19.9 Eight inmates at FCI Oakdale I have died from



6See, Vasiliki Tsolaki, PhD, et al. Increased mortality among hypertensive COVID-19 patients:
Pay a closer look on diuretics in mechanically ventilated patients, Heart Lung (2020 June 3)
available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7309809/ (last visited October 23,
2020).
7 Mr. Christie s medical records have been filed under seal as Exhibit A.
8 See, Janet Reitman, Something Is Going to E plode : When Corona ir s Strikes a Prison,
N.Y. Times, Apr. 18, 2020, available at
https://www.nytimes.com/2020/04/18/magazine/oakdale-federal-prison-coronavirus.html (last
visited October 23, 2020).
9 See, Luke Barr, More Than 1 out of 3 Tested Federal Inmates were Positive for Coronavirus,

ABC News, June 16, 2020, available at
         Case 1:08-cr-01244-DLC Document 289 Filed 10/23/20 Page 4 of 5




COVID-19.10 Mr. Christie reports that three of the eight deaths occurred in his housing unit.
Subsequently, the BOP replaced the Warden of FCI Oakdale I.11

        The ACLU s class action lawsuit on behalf of FCI Oakdale s medically vulnerable
inmates, Livas v. Myers, outlined how their conditions of confinement would facilitate the spread
of COVID-19 within the facility: the inability to socially distance; the lack of hand sanitizer; and
the scant availability of personal protective equipment.12 The allegations in the ACLU lawsuit
tragically predicted FCI Oakdale s high rates of COVID-19 infections and deaths.

       Although Mr. Christie has tested negative for COVID-19, he remains among the
medically vulnerable inmates at FCI Oakdale. His high risk of a COVID-19 infection
compounds over time while he remains incarcerated. As alleged in the Livas complaint, CDC
procedures recommended to prevent COVID-19 infection are impossible to comply with at FCI
Oakdale.

        3553(a) Fac      Fa     M . Ch i ie Immediate Release during the COVID-19
        Pandemic
        The Court sentenced Mr. Christie to 240-months imprisonment for his role in a
conspiracy to import and distribute more than 150 pounds of marijuana and more than 150
kilograms of cocaine from Jamaica to the United States via commercial airlines. It is
respectfully submitted that Mr. Christie s term of imprisonment has already fulfilled the original
sentence s purposes of retribution, deterrence, and incapacitation.

        In addition to the risk posed to Mr. Christie s health, COVID-19 has necessitated
lockdowns and restrictions to control the pandemic. These harsh conditions of confinement have
increased the severity of Mr. Christie s incarceration far beyond what the Court anticipated when
imposing sentence. During the COVID-19 pandemic, Mr. Christie sat in fear as members of his
unit died, knowing that his medical condition left him vulnerable to a severe infection from
COVID-19.

        In his letter to the Court, Mr. Christie recounts how his mother s illness and a falling out
with his father left him homeless as a teenager in Jamaica. See attached (Letter from David
Christie).13 Mr. Christie writes that after failed attempts to start a legitimate business, he started
to “trod a path which I now regret and have concluded can only lead to death or imprisonment.”
Id. During his incarceration he has experienced what he calls a “renewing of the mind” and
dedicated himself to his faith. Id. He is studying for a degree in Bible and Theology and availed

https://abcnews.go.com/Politics/tested-federal-inmates-positive-coronavirus/story?id=71275461
(last visited October 23, 2020).
10 See, Eighth Inmate Death from COVID-19 Reported at FCI Oakdale I, KALB, May 9, 2020,

available at https://www.kalb.com/content/news/Eighth-inmate-death-from-COVID-19-reported-
at-FCI-Oakdale-I-570340691.html (last visited October 23, 2020).
11 See, Bureau of Prisons removes Rod Myers as warden of Federal Correctional Institution in

Oakdale, KALB, May 22, 2020, available at https://www.kalb.com/content/news/Bureau-of-
Prisons-removes-Rod-Myers-as-warden-of-Oakdale-Correctional-Institute-570701811.html (last
visited October 23, 2020)
12 Livas v. Myers, 20 cv 422 (W.D.LA. 2020), Dkt 1.
13 Letters to the Court from Mr. Christie and his family are attached as Ex. B.
         Case 1:08-cr-01244-DLC Document 289 Filed 10/23/20 Page 5 of 5




himself of the education opportunities available within the BOP.14 He has a single disciplinary
infraction during his more than eleven years of incarceration from a minor altercation with
another inmate. His overall prison record demonstrates his faith and efforts to rehabilitate
himself.

          Mr. Christie retains the support of his children, who are eager for him to return home.
His son Jason was twelve years old at the time of Mr. Christie s incarceration and hopes to
“share a moment” at his upcoming graduation with his father, who has already missed “some of
the most important years of [his] life.” See attached (Letter from Jason Christie). His oldest son,
David Christie Jr., describes his father as “loving, caring, genuine, passionate, and motivating”
and hopes to have his father at his wedding and as a grandfather to his children. See attached
(Letter from David Christie Jr.). His daughter, Davia, writes that her father now understands that
his actions “were not only illegal, but shameful in many ways.” She has seen him “grow
immensely” during his incarceration. See attached (Letter from Davia Christie). Mr. Christie s
strong family support will help him effectively transition back into society.

       The First Step Act “freed district courts to consider any potentially extraordinary and
compelling reasons that a defendant might raise for compassionate release.” Brooker, 2020 WL
5739712, at *7. We respectfully submit that the totality of circumstances before the Court
provide “extraordinary and compelling reasons” to resentence Mr. Christie to time served.

       Conclusion
       Mr. Christie braces for this winter s second wave of the COVID-19 pandemic after
experiencing the first wave in a hard-hit facility. He has already served eleven years and nine
months on a non-violent drug offense, approximately 69 percent of his total sentence and in
excess of the mandatory minimum of ten years imprisonment. With no cure or vaccine in sight,
Mr. Christie s sentence now presents an unacceptable threat to his health and life. We submit to
the Court that COVID-19 s risk to Mr. Christie s health qualifies as “extraordinary and
compelling reasons” to resentence Mr. Christie, who is not eligible for home confinement due to
his immigration status, to time served.


                                             Sincerely,


                                             Steven E. Lynch, Esq.
                                             Counsel for David Christie


Cc: AUSA Robert Sobelman (by ECF)




14Mr. Christie s transcript from Global University and Inmate Education Data are attached as
Ex. C.
